UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7210


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cr-00003-MHL-1)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shapat Ahdawan Nabaya was convicted of retaliating against a federal officer by

false claim and making a false statement in bankruptcy, and the district court sentenced

him to 71 months’ imprisonment.       In March 2019, we affirmed Nabaya’s criminal

judgment on direct appeal. United States v. Nabaya, 765 F. App’x 895, 902 (4th Cir. 2019)

(No. 18-4134). Nabaya has now filed a second notice of appeal of the same criminal

judgment. Because we previously affirmed this criminal judgment, we dismiss the appeal

as duplicative. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2